DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 12/28/2020 has been entered. Claims 1, 9, 15 have been amended. Claims 3, 10 and 17 have been canceled. Claims 21-23 have been added. Claims 1-2, 4-9, 11-16 and 18-23 are still pending in this application.

Response to Arguments
2.	Applicant’s amendment filed on 12/28/2020 overcome the all rejections and objections set forth in the previous Office Action.
Applicant’s arguments, filed on 12/28/2020 have been fully considered and are persuasive. 
Allowable Subject Matter
3.	Claims 1-2, 4-9, 11-16 and 18-23 are allowed over the prior art of record.  Claims 1-2, 4-9, 11-16 and 18-23 are renumbered as 1-20 respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1 and 8, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):

The closest prior art, Suszki (US 20130258401) reveals a similar system, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
The claim 15 is the method corresponding to the apparatus claim 1 and is thus allowed for the same reasons as for the claim 1.
The claims 2, 4-7 and 21 depend on the claim 1 and are thus allowed for the same reasons as for the claim 1.
The claims 9, 11-14 and 22 depend on the claim 8 and are thus allowed for the same reasons as for the claim 8.
The claims 15-16, 18-20 and 23 depend on the claim 15 and are thus allowed for the same reasons as for the claim 15.



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 5712727773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677